Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the items marked “A” consist of miniature electric locomotives similar in all material respects to those the subject of United States v. Polk’s Model Craft Hobbies, Inc., et al. (47 C.C.P.A. 137, C.A.D. 746), the claim at 13% percent under the provision in paragraph 353, as modified by T.D. 52739, for metal articles having as an essential feature an electrical element or device, not specially provided for, was sustained. The items marked “B,” stipulated to consist of miniature railroad cars and parts the same as those involved in C.A.D. 746, supra, were held dutiable at 20 percent under the provision in paragraph 397, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for manufactures in chief value of base metal, not specially provided for.